PER CURIAM.
The mother challenges the trial court’s orders adjudicating her minor son dependent and placing him in the temporary custody of the Department of Health and Rehabilitative Services (HRS). Because no facts are recited in the orders of adjudication or disposition, we must reverse the adjudication of dependency and remand the case for entry of a proper order.
Counsel for HRS properly concedes error on this point. Although the mother stipulated to a finding of dependency, the applicable rule required the trial court to “incorporate ... findings of fact specifying the act or acts causing dependency, by whom committed, and facts upon which the findings are based.” Fla.R.Juv.P. 8.325(c); see D.S. v. Dep’t of HRS, 642 So.2d 628 (Fla. 1st DCA 1994).
REVERSED and REMANDED for proceedings consistent with this opinion.
MINER, LAWRENCE and BENTON, JJ., concur.